            Case 1:20-cv-01272-VEC Document 7 Filed 08/30/20 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
 -------------------------------------------------------------- X        DOC #:
 JAMES FUTRELL,                                                 :        DATE FILED: 08/30/2020
                                                                :
                                              Plaintiff,        :
                                                                :          20-CV-1272 (VEC)
                            -against-                           :
                                                                :                ORDER
 1K BLESSINGS BARBER SHOP, GOOD YEAR :
 BRAIDING CORP. and 381 WEST 125 STREET                         :
 LLC                                                            :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court ordered Plaintiff to seek a default judgment no later than July 24,

2020, Dkt. 6;

        WHEREA the Court warned that failure to seek a default would result in a dismissal of

the case for failure to prosecute, id.; and

        WHEREAS Plaintiff has failed to take any steps to seek a default judgment to date;

        IT IS HEREBY ORDERED THAT this action is DISMISSED with prejudice for failure

to prosecute.

        The Clerk of Court is respectfully directed to terminate all pending motions and deadlines

and close the case.


SO ORDERED.
                                                                    ________________________
Date: August 30, 2020                                                  VALERIE CAPRONI
      New York, New York                                             United States District Judge
